Citation Nr: 1141378	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from June 1952 to December 1955 and from February 1956 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the RO in Montgomery, Alabama.

This claim was Remanded by the Board in June 2010 and further development is required. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Board remanded this case in June 2010 for the collection of documents as well as a VA examination.  As an initial matter, the Board observes that the RO complied with Remand directives to obtain Social Security Administration records as well as VA treatment records related to a hospital admission from January to February 1975.  None of the records were available.  The Veteran was informed of their unavailability. 

Next, the Board appreciates the Veteran's assessment of his October 2010 VA examination as inadequate because the Mobile VA Outpatient Center (VAOC) were not received until after the October 2010 VA examination took place.  The Board observes that the VA examiner indicated that she had reviewed the claims file and medical records.  Her statement suggests that medical records may have been reviewed electronically.  Nonetheless, for the following reasons, the Board finds that the examination was inadequate and reexamination is required.  The Court has held that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran's statements in support of his claim for service connection for an acquired psychiatric disorder focus primarily on his allegation that he suffers from PTSD.  However, as discussed in the June 2010 Remand, the record also shows that the Veteran has been treated for multiple psychiatric disorders, to include an adjustment disorder, depressive disorder, psychoneurotic reaction, and schizoaffective disorder, as early as 1965.  Indeed, VA treatment records dated in 2004 and as recently as March 2010 list diagnoses of anxiety disorder and adjustment disorder with depression.  The Veteran attributes these problems (claimed as PTSD) to his active service.  Moreover, the Veteran, through his representative, argues that service connection is warranted for an acquired psychiatric disorder based on continuity of symptomatology and/or chronicity.  The VA examiner did not address the Veteran's contentions of continuity of symptomatology and such should be addressed on reexamination.  

Further, although the June 2010 VA examiner found that the testing data did not support a diagnosis of PTSD or any other mental disorder, she failed to discuss the Veteran's recent treatment of depression with prescription drug therapy.  The examiner provided little rationale for her negative opinion in spite of the fact that the above mentioned VAOC records reference current diagnoses of anxiety disorder and adjustment disorder with depression and the Veteran's active use of an anti-depressive medication.  Thus, the VA examiner must address whether any prior diagnosis of an acquired psychiatric disorder was related to service, even if it has since resolved during the pendency of the claim. 

Additionally, in a statement dated in September 2011, the Veteran referenced treatment he receives from a private physician, Dr. R.A. Perkins, MD, who has prescribed drugs to treat an acquired psychiatric disorder.  He provided a mailing address for Dr. Perkins and indicated that he wished for VA to consider his medical records from him.  The Veteran should be sent the appropriate authorization and consent form so that records may be obtained from Dr. Perkins in consideration of the Veteran's claim.  Importantly, those records should be obtained prior to any VA examination. 

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Lastly, to ensure all records are available, records should be obtained from the VA medical center where the Veteran receives treatment for his acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain VA clinical records from the VA outpatient clinic in Mobile, Alabama for the period from October 2010 to the present.  Any negative response should be noted in the file. 

2. The AMC/RO should obtain the names and addresses of all medical care providers who treated the Veteran for an acquired psychiatric disorder.  Specifically, the AMC/RO should send the Veteran the appropriate authorization and consent form regarding the release of records from Dr. Perkins, Jr. referenced in the Veteran's September 2011 statement in support of his claim.  After securing the necessary release, the AMC/RO should obtain these records.  Any negative response should be noted in the file. 

3. After all records and/or responses received have been associated with the claims file, the AMC/RO should afford the Veteran another VA psychiatric examination.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.  

The VA examiner should address the date of the most recent VA outpatient treatment records reviewed, and/or whether the records were reviewed electronically.

The VA examiner should determine the nature and etiology of any psychiatric disorder(s), including any disorders that may have resolved during the pendency of the claim.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

     The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder diagnosed at any time during the pendency of the claim even if it has resolved, to include schizophrenia, adjustment disorder, or depression, had its onset in service or within one year of service discharge or is otherwise etiologically related to service.  

The VA examiner should address the Veteran's contentions regarding continuity of psychiatric symptomatology since service. 

The rationale for all opinions expressed should be provided in a legible report.  
	
	If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

